TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 19, 2013



                                     NO. 03-11-00793-CR


                           Charles Jerome Hutchinson, Appellant

                                               v.

                                 The State of Texas, Appellee




         APPEAL FROM 403RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the written motion of the appellant to dismiss the appeal and

the same being considered, it is the opinion of this Court that the same should be granted. It is

THEREFORE ORDERED that the appellant be allowed to withdraw his notice of appeal and

that the appeal be dismissed; and it appearing that the appellant is indigent and unable to pay

costs, that no adjudication as to costs be made; and that this decision be certified below for

observance.